Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 1 of 12




        EXHIBIT JJJ
                                                                Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 2 of 12
                                                                              PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                    Privilege                                                                                Blind
                                                                              Custodian     Date       Author / Sender      Addressee(s)   Copyee(s)
Number       (Attorney involved in advice/work product)           Basis                                                                                 Copyee(s)
  1      Board Presentation reflecting legal advice regarding    Attorney-  PG&E           4/18/2012 PGE
         risk management analysis (Munger, Tolles & Olson         Client    Corporate
         LLP)                                                               Secretary
  2      Board Presentation reflecting legal advice regarding    Attorney-  PG&E           4/18/2012 PGE
         risk management analysis (Munger, Tolles & Olson          Client   Corporate
         LLP)                                                               Secretary
  3      Board Presentation reflecting legal advice regarding    Attorney-  PG&E           4/18/2012 PGE
         risk management analysis (Munger, Tolles & Olson          Client   Corporate
         LLP)                                                               Secretary
  4      Board Presentation reflecting legal advice regarding    Attorney-  PG&E           12/8/2017 PGE
         risk management analysis (Munger, Tolles & Olson       Client/Work Corporate
         LLP)                                                     Product   Secretary
  5      Draft Session D materials regarding risk management     Attorney-  SharePoint     12/7/2015 Chang, Michael
         created for purposes of legal review (PGE Law)            Client

  6      Draft Session D materials regarding risk management     Attorney-   SharePoint    2/12/2016 Chang, Michael
         created for purposes of legal review (PGE Law)           Client

  7      Draft Session D materials regarding risk management     Attorney-   SharePoint    1/25/2016 Chang, Michael
         created for purposes of legal review (PGE Law)           Client

  8      Draft Session D materials regarding risk management     Attorney-   SharePoint    1/20/2016 Chang, Michael
         created for purposes of legal review (PGE Law)           Client

  9      Draft Session D materials regarding risk management     Attorney-   SharePoint    1/20/2016 Chang, Michael
         created for purposes of legal review (PGE Law)           Client

  10     Draft Session D materials regarding risk management     Attorney-   SharePoint     2/1/2016 Chang, Michael
         created for purposes of legal review (PGE Law)           Client

  11     Draft Session D materials regarding risk management     Attorney-   SharePoint   12/16/2015 Chang, Michael
         created for purposes of legal review (PGE Law)           Client

  12     Draft Session D materials regarding risk management     Attorney-   SharePoint    1/27/2016 Chang, Michael
         created for purposes of legal review (PGE Law)           Client

  13     Draft Session D materials regarding risk management     Attorney-   SharePoint   10/28/2015 Trung Ha
         created for purposes of legal review (PGE Law)           Client




                                                                                                           1                                           January 10, 2019
                                                               Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 3 of 12
                                                                             PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                   Privilege                                                                                Blind
                                                                             Custodian     Date        Author / Sender     Addressee(s)   Copyee(s)
Number       (Attorney involved in advice/work product)          Basis                                                                                 Copyee(s)
  14     Draft Session D materials regarding risk management    Attorney-   SharePoint    1/20/2016 Company Software
         created for purposes of legal review (PGE Law)          Client

  15     Draft Session D materials regarding risk management    Attorney-   SharePoint   11/25/2015 Chang, Michael
         created for purposes of legal review (PGE Law)          Client

  16     Draft Session D materials regarding risk management    Attorney-   SharePoint    12/7/2015 Chang, Michael
         created for purposes of legal review (PGE Law)          Client

  17     Draft Session D materials regarding risk management    Attorney-   SharePoint    1/12/2016 Chang, Michael
         created for purposes of legal review (PGE Law)          Client

  18     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/16/2016 Chang, Michael
         created for purposes of legal review (PGE Law)          Client

  19     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/12/2016 Chang, Michael
         created for purposes of legal review (PGE Law)          Client

  20     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/16/2016 Byrd, Melvin
         created for purposes of legal review (PGE Law)          Client

  21     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/15/2016 Byrd, Melvin
         created for purposes of legal review (PGE Law)          Client

  22     Draft Session D materials regarding risk management    Attorney-   SharePoint     2/4/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  23     Draft Session D materials regarding risk management    Attorney-   SharePoint    1/26/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  24     Draft Session D materials regarding risk management    Attorney-   SharePoint     2/6/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  25     Draft Session D materials regarding risk management    Attorney-   SharePoint     3/2/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  26     Draft Session D materials regarding risk management    Attorney-   SharePoint     2/3/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client




                                                                                                         2                                            January 10, 2019
                                                               Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 4 of 12
                                                                             PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                   Privilege                                                                                Blind
                                                                             Custodian   Date         Author / Sender      Addressee(s)   Copyee(s)
Number       (Attorney involved in advice/work product)          Basis                                                                                 Copyee(s)
  27     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/11/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  28     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/12/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  29     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/9/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  30     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/22/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  31     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/13/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  32     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/25/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  33     Draft Session D materials regarding risk management    Attorney-   SharePoint    3/3/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  34     Draft Session D materials regarding risk management    Attorney-   SharePoint    3/3/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  35     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/17/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  36     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/25/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  37     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/31/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  38     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/27/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  39     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/17/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client




                                                                                                        3                                             January 10, 2019
                                                               Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 5 of 12
                                                                             PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                   Privilege                                                                                Blind
                                                                             Custodian   Date         Author / Sender      Addressee(s)   Copyee(s)
Number       (Attorney involved in advice/work product)          Basis                                                                                 Copyee(s)
  40     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/10/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  41     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/10/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  42     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/27/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  43     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/17/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  44     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/17/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  45     Draft Session D materials regarding risk management    Attorney-   SharePoint    3/4/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  46     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/25/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  47     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/18/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  48     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/4/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  49     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/24/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  50     Draft Session D materials regarding risk management    Attorney-   SharePoint   1/23/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  51     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/9/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  52     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/30/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client




                                                                                                        4                                             January 10, 2019
                                                               Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 6 of 12
                                                                             PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                   Privilege                                                                                Blind
                                                                             Custodian   Date         Author / Sender      Addressee(s)   Copyee(s)
Number       (Attorney involved in advice/work product)          Basis                                                                                 Copyee(s)
  53     Draft Session D materials regarding risk management    Attorney-   SharePoint    3/6/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  54     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/26/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  55     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/19/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  56     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/19/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  57     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/6/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  58     Draft Session D materials regarding risk management    Attorney-   SharePoint    3/5/2015 Woo, Jeannette
         created for purposes of legal review (PGE Law)          Client

  59     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/27/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  60     Draft Session D materials regarding risk management    Attorney-   SharePoint    3/2/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  61     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/16/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  62     Draft Session D materials regarding risk management    Attorney-   SharePoint    3/6/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  63     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/13/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  64     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/13/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client

  65     Draft Session D materials regarding risk management    Attorney-   SharePoint   1/20/2015 Christina Yagjian
         created for purposes of legal review (PGE Law)          Client




                                                                                                        5                                             January 10, 2019
                                                               Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 7 of 12
                                                                             PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                   Privilege                                                                                Blind
                                                                             Custodian   Date        Author / Sender       Addressee(s)   Copyee(s)
Number       (Attorney involved in advice/work product)          Basis                                                                                 Copyee(s)
  66     Draft Session D materials regarding risk management    Attorney-   SharePoint   1/15/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  67     Draft Session D materials regarding risk management    Attorney-   SharePoint   3/25/2015 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  68     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/18/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  69     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/20/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  70     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/14/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  71     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/3/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  72     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/24/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  73     Draft Session D materials regarding risk management    Attorney-   SharePoint    2/5/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  74     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/19/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  75     Draft Session D materials regarding risk management    Attorney-   SharePoint    3/5/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  76     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/18/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  77     Draft Session D materials regarding risk management    Attorney-   SharePoint   2/10/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client

  78     Draft Session D materials regarding risk management    Attorney-   SharePoint    3/4/2014 Trung Ha
         created for purposes of legal review (PGE Law)          Client




                                                                                                       6                                              January 10, 2019
                                                                Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 8 of 12
                                                                              PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                    Privilege                                                                                Blind
                                                                              Custodian     Date       Author / Sender      Addressee(s)   Copyee(s)
Number       (Attorney involved in advice/work product)           Basis                                                                                 Copyee(s)
  79     Draft Session D materials regarding risk management     Attorney-   SharePoint    1/15/2014 Trung Ha
         created for purposes of legal review (PGE Law)           Client

  80     Draft Session D materials regarding risk management     Attorney-   SharePoint    1/26/2017 Trung Ha
         created for purposes of legal review (PGE Law)           Client

  81     Draft Session D materials regarding risk management     Attorney-   SharePoint    1/25/2017 Trung Ha
         created for purposes of legal review (PGE Law)           Client

  82     Draft Session D materials regarding risk management     Attorney-   SharePoint    1/17/2017 Trung Ha
         created for purposes of legal review (PGE Law)           Client

  83     Draft Session D materials regarding risk management     Attorney-   SharePoint    2/22/2017 Trung Ha
         created for purposes of legal review (PGE Law)           Client

  84     Draft Session D materials regarding risk management     Attorney-   SharePoint     1/9/2017 Trung Ha
         created for purposes of legal review (PGE Law)           Client

  85     Draft Session D materials regarding risk management     Attorney-   SharePoint    1/26/2017 Whorton, Matthew
         created for purposes of legal review (PGE Law)           Client

  86     Draft Session D materials regarding risk management     Attorney-   SharePoint   11/18/2016 Chang, Michael
         created for purposes of legal review (PGE Law)           Client

  87     Draft presentation regarding risk management created    Attorney-   SharePoint    6/28/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  88     Draft presentation regarding risk management created    Attorney-   SharePoint   11/29/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  89     Draft presentation regarding risk management created    Attorney-   SharePoint    6/27/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  90     Draft presentation regarding risk management created    Attorney-   SharePoint     7/6/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  91     Draft presentation regarding risk management created    Attorney-   SharePoint     7/6/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  92     Draft presentation regarding risk management created    Attorney-   SharePoint     7/6/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  93     Draft presentation regarding risk management created    Attorney-   SharePoint     7/6/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  94     Draft presentation regarding risk management created    Attorney-   SharePoint    6/28/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client


                                                                                                         7                                             January 10, 2019
                                                                Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 9 of 12
                                                                              PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                    Privilege                                                                                Blind
                                                                              Custodian     Date       Author / Sender      Addressee(s)   Copyee(s)
Number       (Attorney involved in advice/work product)           Basis                                                                                 Copyee(s)
  95     Draft presentation regarding risk management created    Attorney-   SharePoint    6/28/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  96     Draft presentation regarding risk management created    Attorney-   SharePoint   11/29/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  97     Draft presentation regarding risk management created    Attorney-   SharePoint   11/30/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  98     Draft presentation regarding risk management created    Attorney-   SharePoint    12/4/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
  99     Draft presentation regarding risk management created    Attorney-   SharePoint   11/29/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 100     Draft presentation regarding risk management created    Attorney-   SharePoint   11/30/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 101     Draft presentation regarding risk management created    Attorney-   SharePoint   11/30/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 102     Draft presentation regarding risk management created    Attorney-   SharePoint    12/1/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 103     Draft presentation regarding risk management created    Attorney-   SharePoint   11/29/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 104     Draft presentation regarding risk management created    Attorney-   SharePoint    12/4/2017 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 105     Draft presentation regarding risk management created    Attorney-   SharePoint     7/7/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 106     Draft presentation regarding risk management created    Attorney-   SharePoint     7/6/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 107     Draft presentation regarding risk management created    Attorney-   SharePoint   10/20/2016 Whorton, Matthew
         for purposes of legal review (PGE Law)                   Client
 108     Draft presentation regarding risk management created    Attorney-   SharePoint     7/6/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 109     Draft presentation regarding risk management created    Attorney-   SharePoint    7/14/2016 Hamed Habibi
         for purposes of legal review (PGE Law)                   Client
 110     Draft presentation regarding risk management created    Attorney-   SharePoint    7/15/2016 Whorton, Matthew
         for purposes of legal review (PGE Law)                   Client
 111     Draft presentation regarding risk management created    Attorney-   SharePoint    12/5/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 112     Draft presentation regarding risk management created    Attorney-   SharePoint     7/7/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 113     Draft presentation regarding risk management created    Attorney-   SharePoint     7/7/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 114     Draft presentation regarding risk management created    Attorney-   SharePoint   11/23/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client


                                                                                                         8                                             January 10, 2019
                                                                Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 10 of 12
                                                                              PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                    Privilege                                                                                Blind
                                                                              Custodian     Date       Author / Sender      Addressee(s)   Copyee(s)
Number       (Attorney involved in advice/work product)           Basis                                                                                 Copyee(s)
 115     Draft presentation regarding risk management created    Attorney-   SharePoint    7/14/2016 Hamed Habibi
         for purposes of legal review (PGE Law)                   Client
 116     Draft presentation regarding risk management created    Attorney-   SharePoint   10/20/2016 Hamed Habibi
         for purposes of legal review (PGE Law)                   Client
 117     Draft presentation regarding risk management created    Attorney-   SharePoint     7/6/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 118     Draft presentation regarding risk management created    Attorney-   SharePoint    12/5/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 119     Draft presentation regarding risk management created    Attorney-   SharePoint   11/23/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 120     Draft presentation regarding risk management created    Attorney-   SharePoint   11/22/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 121     Draft presentation regarding risk management created    Attorney-   SharePoint     7/7/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 122     Draft presentation regarding risk management created    Attorney-   SharePoint    12/5/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 123     Draft presentation regarding risk management created    Attorney-   SharePoint     8/9/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 124     Draft presentation regarding risk management created    Attorney-   SharePoint     7/6/2016 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 125     Draft presentation regarding risk management created    Attorney-   SharePoint     7/7/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 126     Draft presentation regarding risk management created    Attorney-   SharePoint    6/11/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 127     Draft presentation regarding risk management created    Attorney-   SharePoint    6/11/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 128     Draft presentation regarding risk management created    Attorney-   SharePoint     7/7/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 129     Draft presentation regarding risk management created    Attorney-   SharePoint    7/21/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 130     Draft presentation regarding risk management created    Attorney-   SharePoint     6/2/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 131     Draft presentation regarding risk management created    Attorney-   SharePoint    7/20/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 132     Draft presentation regarding risk management created    Attorney-   SharePoint     6/5/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 133     Draft presentation regarding risk management created    Attorney-   SharePoint     7/6/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client
 134     Draft presentation regarding risk management created    Attorney-   SharePoint    6/10/2015 Juan de Castro
         for purposes of legal review (PGE Law)                   Client


                                                                                                         9                                             January 10, 2019
                                                                  Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 11 of 12
                                                                                 PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                      Privilege                                                                                                                           Blind
                                                                                 Custodian         Date        Author / Sender             Addressee(s)                         Copyee(s)
Number       (Attorney involved in advice/work product)             Basis                                                                                                                            Copyee(s)
 135     Draft presentation regarding risk management created      Attorney-    SharePoint        7/29/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 136     Draft presentation regarding risk management created      Attorney-    SharePoint        7/24/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 137     Draft presentation regarding risk management created      Attorney-    SharePoint        7/21/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 138     Draft presentation regarding risk management created      Attorney-    SharePoint        7/24/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 139     Draft presentation regarding risk management created      Attorney-    SharePoint        7/21/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 140     Draft presentation regarding risk management created      Attorney-    SharePoint        7/28/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 141     Draft presentation regarding risk management created      Attorney-    SharePoint        7/27/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 142     Draft presentation regarding risk management created      Attorney-    SharePoint        7/24/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 143     Draft presentation regarding risk management created      Attorney-    SharePoint        7/24/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 144     Draft presentation regarding risk management created      Attorney-    SharePoint         7/7/2015 Juan de Castro
         for purposes of legal review (PGE Law)                     Client
 145     Draft presentation regarding risk management created      Attorney-    SharePoint         7/7/2015 Everett, Willard
         for purposes of legal review (PGE Law)                     Client
 146     Handwritten notes reflecting legal advice and attorney    Attorney-    Janice Stetler    7/25/2018 Janice Stetler
         work product regarding deposition preparation for          Client
         2017 California North Bay Wildfires litigation (Wilson
         Sonsini)
 147     Notes prepared for the solicitation of legal advice       Attorney-    Janice Stetler    7/25/2018 Janice Stetler
         regarding deposition preparation for 2017 California       Client
         North Bay Wildfires litigation (Wilson Sonsini)

 148     Presentation to Law Department requesting legal           Attorney-    Megan            5/10/2013 Kalyan, Krishna
         advice regarding gas operations records and              Client/Work   Hertzler
         information management (PGE Law)                           Product
 149     Email chain and attachment disclosing legal advice        Attorney-    Alfonsa          10/5/2017 Zarate, Peter         Cribb, Tere (T3C0@pge.com); Novak, Tanner, Thomas (TCT0@pge.com)
         regarding hard copy document retention under legal       Client/Work   Cornejo                    (PXZ3@pge.com)        Kelly (KLN5@pge.com); Cornejo,
         hold (PGE Law)                                             Product                                                      Alfonsa (AYC7@pge.com)
 150     Presentation disclosing legal advice regarding            Attorney-    Megan            10/8/2013 Najarro, Claudia
         compliance with legal holds (PGE Law)                    Client/Work   Hertzler
                                                                    Product



                                                                                                                 10                                                                                 January 10, 2019
                                                                  Case 3:14-cr-00175-WHA Document 962-62 Filed 01/10/19 Page 12 of 12
                                                                                 PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY



 Log                    Privilege Description                      Privilege                                                                                                                         Blind
                                                                                 Custodian     Date        Author / Sender             Addressee(s)                         Copyee(s)
Number       (Attorney involved in advice/work product)             Basis                                                                                                                          Copyee(s)
 151     Email chain disclosing legal advice and request for       Attorney-    Alfonsa      4/5/2016   Lack, Kelly          Cornejo, Alfonsa (AYC7@pge.com)
         legal advice regarding retention of hard copy            Client/Work   Cornejo                 (KJLG@pge.com)
         documents under legal hold (PGE Law)                       Product
 152     Email chain disclosing legal advice and request for       Attorney-    Alfonsa      4/24/2015 Deatcu, Livia         Lack, Kelly (KJLG@pge.com)        Cornejo, Alfonsa (AYC7@pge.com);
         legal advice regarding retention of hard copy               Client     Cornejo                (L1DP@pge.com)                                          Deatcu, Livia (L1DP@pge.com)
         documents under legal hold (PGE Law)
 153     Email chain providing legal advice regarding retention    Attorney-    Alfonsa      3/10/2016 New-Waterson, Nate    Cornejo, Alfonsa (AYC7@pge.com)
         obligations under the San Bruno Legal Hold (PGE          Client/Work   Cornejo                (NJN3@pge.com)
         Law)                                                       Product
 154     Email chain requesting legal advice regarding storage     Attorney-    Alfonsa      7/30/2014 Lack, Kelly           Cornejo, Alfonsa (AYC7@pge.com)   Low, Wanda (WML4@pge.com)
         and organization of San Bruno legal hold documents          Client     Cornejo                (KJLG@pge.com)
         (PGE Law)
 155     Email chain and attachments disclosing legal advice       Attorney-    Alfonsa      1/28/2015 Deatcu, Livia         Cornejo, Alfonsa (AYC7@pge.com)
         regarding legal hold guidance PGE Law)                   Client/Work   Cornejo                (L1DP@pge.com)
                                                                    Product
 156     Document providing legal advice regarding the San         Attorney-    Kelly Lack   9/9/2010   PGE Law
         Bruno legal hold (PGE Law)                               Client/Work
                                                                    Product
 157     Presentation and backup data to Cravath requesting        Attorney-    Kelly Lack   1/23/2018 Vazquez, Jennifer;
         legal advice regarding the San Bruno legal hold             Client                            Zarate, Peter
         disposition (PGE Law)
 158     Document summarizing research conducted at the            Attorney-  Kelly Lack     6/7/2018   Vazquez, Jennifer;
         direction of counsel regarding the San Bruno legal       Client/Work                           Zarate, Peter
         hold (PGE Law)                                             Product
 159     Presentation and backup data to Cravath requesting        Attorney-  Kelly Lack     12/2017    Vazquez, Jennifer;
         legal advice regarding the San Bruno legal hold          Client/Work                           Zarate, Peter
         disposition (PGE Law)                                      Product
 160     Email providing legal advice regarding document           Attorney-  Kelly Lack     12/2/2010 "Corporate Affairs"   All PG&E Maill Recipients
         retention relating to 9/9/10 San Bruno accident (PGE        Client                                                  (allpge@exchange.pge.com);
         Law)                                                                                                                All PGE Corp Employees
                                                                                                                             (allpgecorpemployees@pge.com)




                                                                                                            11                                                                                    January 10, 2019
